DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0272755 A1 (“Holcomb”).
Regarding claim 1, Holcomb discloses a method comprising: receiving video data comprising two or more frames (e.g. see at least frames 810 and control frame are received by frame dropping module 335 in Fig. 8 (to compare similarity as illustrated in 510-520 in Fig. 5)); determining, based on at least one characteristic indicative of similarity between the two or more frames (e.g. see detect whether there is significant change in the given frame relative to a control frame 520 in Fig. 5, paragraph [0064]), at least one frame of the two or more frames to display for an increased duration during playback of the video data (e.g. see adjusts a display-time duration value for the control frame, paragraph [0066]); generating, based on the determining, information comprising an indication of the at least one frame to display for the increased duration (e.g. see metadata 890 indicating display-time duration values in Fig. 8, e.g. see paragraphs [0088]-[0089]); and sending, to a decoder (e.g. decoder, e.g. see decoder 270 in Figs. 2a-2b), the information to cause the at least one frame to be displayed for the increased duration (e.g. see metadata 890 indicating display-time duration values in Fig. 8, e.g. see paragraphs [0088]-[0089]).  
Regarding claim 2, Holcomb further discloses wherein the information is sent in a supplemental enhancement information (SEI) message (e.g. see SEI messages, paragraph [0052]).   
Regarding claim 3, Holcomb further discloses wherein the determining further comprises determining, based on the information, a second at least one frame to not encode (e.g. see Fig. 8 
Regarding claim 4, Holcomb further discloses wherein the at least one characteristic comprises a quality metric between consecutive frames of the two or more frames (e.g. see difference measure such as SAD, SSD, MSE etc., paragraph [0073]).  
	Regarding claims 11-14, 21, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb in view of US 2020/0177927 A1 (“Yang”). 
Regarding claim 5, although Holcomb discloses wherein the quality metric (e.g. see difference measure such as SAD, SSD, MSE etc., paragraph [0073]) that exceeds a predetermined threshold (e.g. see content-dependent threshold in 630 in Fig. 6), it is noted Holcomb differs from the present invention in that it fails to particularly disclose wherein the quality metric comprises a peak signal to noise ratio (PSNR). Yang however, teaches wherein the quality metric comprises a peak signal to noise ratio (PSNR) (e.g. see PSNR, paragraph [0041]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Holcomb and Yang before him/her, to modify the opportunistic frame dropping for variable-frame-rate encoding of Holcomb with Yang in order to obtain a difference measure using other well-known quality metrics.  
Regarding claim 6, although Holcomb discloses although Holcomb discloses wherein the quality metric (e.g. see difference measure such as SAD, SSD, MSE etc., paragraph [0073]) that exceeds a predetermined threshold (e.g. see content-dependent threshold in 630 in Fig. 6), it is noted Holcomb 
Regarding claim 7, although Holcomb discloses wherein the quality metric (e.g. see difference measure such as SAD, SSD, MSE etc., paragraph [0073]) that exceeds a predetermined threshold (e.g. see content-dependent threshold in 630 in Fig. 6), it is noted Holcomb differs from the present invention in that it fails to particularly disclose wherein the quality metric comprises a structural similarity (SSIM)+. Yang however, teaches wherein the quality metric comprises a structural similarity (SSIM)+ (e.g. see SSIM, paragraph [0041]). The motivation above in the rejection of claim 5 applies here.
	Regarding claims 15-17, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb in view of US 9818451 B1 (“Tyagi”).
Regarding claim 8, although Holcomb discloses the at least one characteristic (e.g. see detect whether there is significant change in the given frame relative to a control frame 520 in Fig. 5, paragraph [0064]), it is noted Holcomb differs from the present invention in that it fails to particularly disclose wherein the at least one characteristic is associated with a score. Tyagi however, teaches wherein the at least one characteristic is associated with a score (e.g. see similarity score, col. 2, l. 64-col. 3, l. 19). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Holcomb and Tyagi before him/her, to modify the opportunistic frame dropping for variable-frame-rate encoding of Holcomb with Tyagi in order to provide a numerical value between zero and one, with a similarity score of zero indicating completely different video frames and a similarity score of one indicating identical video frames. 
Regarding claim 9, although Holcomb discloses quality metric between consecutive frames of the two or more frames (e.g. see difference measure such as SAD, SSD, MSE etc., paragraph [0073]), it is noted Holcomb differs from the present invention in that it fails to particularly disclose wherein the score is 
Regarding claim 10, Holcomb in view of Tyagi further teaches wherein the score is increased based on a scene cut detected in the consecutive frames of the two or more frames (e.g. see Tyagi: Fig. 8B illustrating similarity score in the similarity matrix 850 is increased for similar frames based on transition points (e.g. that corresponds to scene changes), col. 14, l. 57-col. 15, l. 5; col. 15, l. 60, col. 16, l. 10). The motivation above in the rejection of claim 8 applies here.  
	Regarding claims 18-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai et al., US 2010/0027663 A1, discloses intelligent frame skipping in video coding based on similarity metric in compressed domain
Lu, US 2019/0230358 A1, discloses method and apparatus for encoding processing blocks of a frame of a sequence of video frames using skip scheme
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485